Citation Nr: 0901365	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-18 358	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, claimed as 
the residuals of a head injury.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) in July 2008, which vacated and 
dismissed a July 2007 Board decision as the appeal had become 
moot by the death of the appellant and because briefing had 
not been completed or the appeal submitted to the Court for 
decision at the time of death.

This matter initially arose from a July 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
headaches, claimed as the residuals of a head injury.  In 
September 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  The 
Board had then remanded the claim for development in December 
2005 and January 2007.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1963 to June 1967.

2.  On July 30, 2008, the Board was notified by the United 
States Court of Appeals for Veterans Claims that the 
appellant died in March 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


